Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.

As to claim 1, the combination of Gelman and Lu teaches all the claim limitations except “generate an atom combination based on the subsurface measurement series using the subsurface processor, wherein the atom combination comprises a subset of atoms selected from an augmented dictionary that does not include a least used set of atoms; generate a set of characterizing values using the subsurface processor, wherein the set of characterizing values comprises an atom identifier and at least one corresponding atom weight for at least one atom from the subset of atoms”. The current claim has unique limitations and differentiates itself from the prior arts. The accuracy for reconstructing the measurement series is increased and the needed bits for reconstructing the measurement series are decreased. The performance from the linear combinations of the atoms based on a bit number threshold and a reconstruction accuracy threshold are increased. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Gelman and Lu to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 4, Paragraph 19; Page 10, Paragraph 37 in the filed specification.



As to claim 17, the combination of Gelman and Lu teaches all the claim limitations except “generate an atom combination based on the subsurface 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAL C MANG/            Examiner, Art Unit 2863                                                                                                                                                                                            
/TARUN SINHA/            Primary Examiner, Art Unit 2863